Citation Nr: 1759547	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-12 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from April 1988 to May 1988.  He also served in the Iowa Army National Guard and had a period of active duty for training (ACDUTRA) from July 1991 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In November 2016, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the appellant's military service does not appear to have been fully verified.  During the November 2016 hearing, the appellant testified that he served in the Iowa Army National Guard from 1988 to 2003; however, as noted above, the AOJ has only verified a period of active duty from April 1988 to May 1988 and a period of ACDUTRA from July 1991 to October 1991.  Therefore, the AOJ should verify the appellant's complete military service and secure any outstanding service personnel and treatment records.

The Board also finds that additional medical opinions are needed to address the etiology of the appellant's claimed headaches, hearing loss, and tinnitus based on the complete service records obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify the appellant's military service in the Iowa Army National Guard from 1988 to 2003.  The AOJ should also request the complete service personnel records and service treatment records for all periods of service.

The AOJ should also verify any periods of active duty, ACDUTRA, and INACDUTRA in the Iowa Army National Guard and determine whether such periods were federal service.  A summary of those dates should be documented in the record.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  

2.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for headaches, hearing loss, and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

3.   After completing the foregoing development, the appellant should be afforded a VA examination to determine the nature and etiology of any current headaches that may be present.  The AOJ should provide the examiner with a summary of the periods of verified active service that may be considered for VA compensation purposes.

Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment and personnel records, post-service medical records, and statements.

It should also be noted that the appellant is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the appellant has headaches that manifested during a verified period of active service or are otherwise causally or etiologically related to a period of active service, to include any injury or symptomatology therein.

In rendering this opinion, the examiner should specifically consider the appellant's November 2016 hearing testimony that his headaches resulted from hitting his head inside an armored car he was driving and from a car accident that occurred during service at Camp Ripley. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the AOJ should refer the claims file to a suitably qualified examiner for a medical opinion addressing the etiology of the appellant's hearing loss and tinnitus.  The AOJ should provide the examiner with a summary of the periods of verified active service that may be considered for VA compensation purposes.

The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and statements.  He or she should specifically consider the appellant's November 2016 hearing testimony, including his statements that his hearing loss resulted from noise exposure in service.  The examiner should also consider that the appellant indicated that his tinnitus had its onset prior to his hearing loss and that he has denied any occupational noise exposure after service.  

It should be noted that the appellant is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology and noise exposure. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The examiner should opine as to whether it is at least as likely as not that the appellant's current hearing loss and tinnitus manifested during a period of verified active service or are causally or etiologically related to such service, including noise exposure therein.

In rendering this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that his current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

The examiner should also address whether it is at least as likely as not that the appellant's tinnitus is caused by or permanently aggravated by his bilateral hearing loss.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should notify the appellant that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2017). 

In the event that the appellant does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file. It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



